 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDArtcraft Upholstering Company,Inc. and its GeneralManager,William Cohen andUnitedFurnitureWorkers of America, AFL-CIO,andGeneralDrivers Union,Local332, International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Partyin Interest.Case 7-CA-6969February 28, 1977SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn May 14, 1969, the National Labor RelationsBoard issued its Order in the above-entitled proceed-ing' in which it ordered,inter alia,that Respondentmake whole certain of its employees for any loss ofpay they have suffered as a result of Respondent'sunlawful conduct. Thereafter, on January 28, 1970,theUnited States Court of Appeals for the SixthCircuit entered its judgment enforcing in full theBoard's Order.2 A controversy having arisen over theamount of backpay due under the terms of theBoard's Order, as enforced by the Court, the Region-alDirector for Region 7, on August 5, 1976,3 issuedand duly served on the parties a backpay specifica-tion and notice of hearing alleging the amounts ofbackpay due the employees under the Board's Orderand notifying Respondent that it shall file a timelyanswer which must comply with the National LaborRelations Board's Rules and Regulations, Series 8, asamended. Thereafter, on September 16, Respondent4filed an answer to the specification in which it made ageneral denial of various allegations in the specifica-tion. In essence the answer stated (1) that RespondentCohen "neither admits nor denies the allegationsmade by the Board but leaves said Board to itsproofs" and (2) that "this matter is barred by theStatute of Limitations and Laches."On October 1, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on October 14, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. To date there has been no response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theiThe Board's Order was enteredpro formain the absence of exceptions tothe Administrative Law Judge's Decisionand thereforewas not published inBoard volumes2Enforced subnom N LR B v. William Cohenin an unpublisheddecision.228 NLRB No. 48National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record, the Board makes thefollowing:Ruling on the Motion for Summary JudgmentSection 102.54(b) of the Board's Rules and Regula-tions, provides, in pertinent part, as follows:The respondent shall specifically admit, deny, orexplain each and every allegation of the specifica-tion, unless the respondent is without knowledge,in which case the respondent shall so state ... .As to all matters within the knowledge of therespondent, including but not limited to thevarious factors entering into the computation ofgross backpay, a general denial shall not suffice.As to such matters, if the respondent disputeseither the accuracy of the figures in the specifica-tion or the premises on which they are based, heshall specifically state the basis for his disagree-ment, setting forth in detail his position as to theapplicable premises and furnishing the appropri-ate supporting figures.Respondent Cohen's answer to the backpay specifi-cation clearly does not conform to the above require-ments.The answer fails to admit or deny theallegations of the specification and further fails toallege lack of knowledge in conformity with theprovisions of Section 102.54(b). In addition, Respon-dent Cohen failed to respond to requests by theGeneralCounsel for further clarification of hisanswer.We also find Respondent Cohen's further conten-tions that the matter is barred by the statute oflimitation and laches without merit. Clearly, thelimitation contained in Section 10(b) of the Act hasno application to this backpay proceeding. Further, itiswell settled that a defense of laches does not lieagainst an agency of the United States Government.5As Respondent's answer to the backpay specifica-tiondoes not comply with the requirements ofSection 102.54 of the Board's Rules and Regulationsand a defense of laches and the statute of limitationsiswithoutmerit, the allegations of the backpayspecification are deemed to be admitted as true andthe Board finds them correct.Accordingly, on the basis of the allegations of thespecification which are accepted as true, the Boardfinds the facts as set forth therein, concludes the3All dateshereinafter are 1976 unless otherwiseindicated.4Only RespondentWilliam Cohenfiled an answer to the specification.5N L.R.B v. J. H Rutter-Rex Manufacturing Company, Inc.,396 U.S. 258(1969);W. C Nabors Co.,134 NLRB 1078 (1961), modified 323 F 2d 686(C.A 5, 1963), cert. denied 376 U S. 911. ARTCRAFT UPHOLSTERING COMPANY463backpay dueHelenAllen,LoreanIreland (neeAllen),Linda Johnson,MattieMister, Lora JeanThomas,and BunnieWright isas stated in thecomputationsof the specification, and orders thatpayment thereof be made by the Respondent to eachnamed employee.payment to them of the amount set forth oppositetheir names, plus interest accrued at the rate of 6percent per annum to be computed in the mannerspecified inIsis Plumbing&Heating Co.,138 NLRB716 (1962),until payment of all backpay due, less taxwithholdings required by Federal and state laws.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respondent,ArtcraftUpholsteringCompany,Inc., and its GeneralManager,William Cohen,Flint,Michigan, theirofficers,agents,successors,and assigns,shallmakewhole each of the employees named below, byHelen AllenLorean Ireland (nee$908.80Allen)$908.80Linda Johnson$908.80MattieMister$979.20Lora Jean Thomas$921.60BunnieWright$921.60